Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	The examiner withdraws the restriction sent out on 6/14/2022. Claim 1-18 are examined.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10-11 are rejected under 35 U.S.C. 102a1 as being anticipated by Tomoki et al (JP2015167156).
Regarding claim 1-4, Tomoki teaches a solar cell having an organic layer including an organic photoelectric conversion layer having material structure of chem. 1 as claimed [para 47-55 84-85].
It is noted that a solar cell structure having a first electrode, second electrode and the photelectric conversion layer as evidence provided by Obana et al.
Thus, Tomoki et al teaches the organic solar cell including first electrode, second electrode and an organic layer between the first and second electrode where the organic layer include an organic photoelectric conversion layer having claimed Chem.1.
Regarding claim 5, Tomoki et al teaches the organic semiconductor material including a benzobisbenzothiophene derivative (chemical formula 1) [claim 1]
Regarding claim 10, modified Tomoki et al teaches the claimed structure with claimed material where the thickness of the organic photoelectric conversion layer is 10 to 100nm [para 83, Tomoki et al], the organic semiconductor material has the claimed properties. It is noted that "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Regarding claim 11,Tomoki et al teaches the claimed structure with claimed material, the organic semiconductor material has the claimed properties. It is noted that "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-12, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tomoki et al (JP2015167156), and further in view of Obana et al (WO2017159684, using PG Pub 20190081251 as equivalent English translation).
Regarding claim 1-4, Tomoki et al teaches a device having an organic layer including an organic photoelectric conversion layer having material structure of chem. 1 as claimed [para 47-55 84-85].
Tomoki et al teaches the organic layer being used in an organic photoelectric conversion element such as solar cell, but Tomoki et al does not teach the structure of the photoelectric element having structure as claimed.
Obana et al teaches an organic photoelectric conversion element having first and second electrode 15a,  (18) respectively, an organic layer being between first and second electrode [fig 1 para 54 55].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the organic material of Tomoki et al to be used in the photoelectric conversion element of Obana for high carrier mobility [abstract, Tomoki et al]
Regarding claim 5, modified Tomoki et al teaches the organic semiconductor material including a benzobisbenzothiophene derivative (chemical formula 1) [claim 1].
Regarding claim 6, Tomoki et al or modified Tomoki et al teaches the claimed limitation, but modified Tomoki et al does not teach the claimed structure 1-1.
Obana et al teaches an organic photoelectric conversion element having BDT based material 
    PNG
    media_image1.png
    120
    300
    media_image1.png
    Greyscale
with R6 and R7 being biphenyl or terphenyl (chem 16 and chem 17)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have A1 and A2 of modified Tomoki et al to be biphenyl as taught by Obana et al since Selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07).
Regarding claim 7, Tomoki et al or modified Tomoki et al teaches the claimed limitation, but modified Tomoki et al does not teach the claimed structure 1-2.
Obana et al teaches an organic photoelectric conversion element having BDT based material 
    PNG
    media_image1.png
    120
    300
    media_image1.png
    Greyscale
with R8 and R7 being terphenyl (chem 16 and chem 17)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have A1 and A2 of modified Tomoki et al to be terphenyl as taught by Obana et al since Selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07).
Regarding claim 8, Tomoki et al teaches the organic photoelectric conversion layer as set forth above, but Tomoki et al does not teach the claimed fullerene.
Obana et al teaches the organic photoelectric conversion layer having C60 fullerene or derivative [para 72].

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add C60 fullerene or derivative of Obana et al into the photoelectric conversion layer of Tomoki et al since the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007).
Or alternatively:
Modified Tomoki et al teaches the the organic photoelectric conversion layer having C60 fullerene or derivative [para 72, Obana et al].
Regarding claim 9, Tomoki et al teaches the organic photoelectric conversion layer as set forth above, but Tomoki et al does not teach the organic photoelectric conversion layer including subphthalocyanine
Obana et al teaches the organic photoelectric conversion layer having subphthalocyanine
 [para 70].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add subphthalocyanine of Obana et al into the photoelectric conversion layer of Tomoki et al for maximum absorption wavelength [para 70] and since the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007).
Or alternatively:
Modified Tomoki et al teaches the organic photoelectric conversion layer having subphthalocyanine [para 70, Obana et al].

Regarding claim 10, modified Tomoki et al teaches the claimed structure with claimed material where the thickness of the organic photoelectric conversion layer is 10 to 100nm [para 83, Tomoki et al], the organic semiconductor material has the claimed properties. It is noted that "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Regarding claim 11, modified Tomoki et al teaches the claimed structure with claimed material, the organic semiconductor material has the claimed properties. It is noted that "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.

Regarding claim 12, Tomoki et al teaches the claimed limitation, but Tomoki et al does not teach the first and second electrode being transparent electrically conductive material.
Obana et al teaches the first electrode 15a and second electrode (18) being light transmission conductive material [para 76]

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of the first and second electrode being made of light transmission conducive material as taught by Obana et al since Selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07).
Or alternatively,
Modified Tomoki et al teaches the first electrode 15a and second electrode (18) being light transmission conductive material [para 76, Obana et al]
Regarding claim 15, Tomoki et al teaches the claimed limitation, but Tomoki does not teach the organic layer including the other layer as claimed.
Obana et al teaches the organic layer including the other layer such as hole transport layer, hole blocking film… ect with the same material with the photoelectric conversion layer [para 75].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the organic layer of Tomoki et al to be included the other layer with the chemical formula 1 as claimed as taught by Obana et al since the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007).
Or alternatively,
Modified Tomoki et al teaches the organic layer including the other layer such as hole transport layer, hole blocking film… ect with the same material with the photoelectric conversion layer [para 75, Obana et al].
Regarding claim 16, Tomoki et al teaches a device having an organic layer including an organic photoelectric conversion layer having material structure of chem. 1 as claimed [para 47-55 84-85].
Tomoki et al teaches the organic layer being used in an organic photoelectric conversion element such as solar cell, but Tomoki et al does not teach the structure of the photoelectric element having structure as claimed.
Obana et al teaches an imaging device provided with pixels and each including an organic photoelectric conversion element having first and second electrode 15a, 18 respectively, an organic layer being between first and second electrode where the organic includes an organic photoelectric conversion layer [fig 1 para 54 55].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the organic material of Tomoki et al to be used in the photoelectric conversion element of Obana for high carrier mobility [abstract, Tomoki et al]
Regarding 17, modified Tomoki et al teaches one or a plurality of the organic photoelectric converters and one or a plurality of inorganic photoelectric converters that performs photoelectric conversion in a wavelength region different from the organic photoelectric converters are stacked in each of the pixels [claim 11 14]
 Regarding claim 18, modified Tomoki et al teache a plurality of the organic photoelectric converters that performs photoelectric conversion in wavelength regions different from each other is stacked in each of the pixels [claim 15].
Claim(s) 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tomoki et al (JP2015167156), and further in view of Murata et al (PG pub 20120143544)

Regarding claim 13-14, Tomoki et al teaches the claimed limitation, but Tomoki et al does not teach the first and second electrode having material as claimed.
Murata et al teaches the first electrode 21 being transparent and second electrode 22 being made of Al [para 93 94]

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of the first and second electrode having the same material as taught by Murata et al since Selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07).
Claim(s) 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tomoki et al (JP2015167156), and Obana et al (WO2017159684, using PG Pub 20190081251 as equivalent English translation) and further in view of Murata et al (PG pub 20120143544)

Regarding claim 13-14, modified Tomoki et al teaches the claimed limitation, but Tomoki et al does not teach the first and second electrode having material as claimed.
Murata et al teaches the first electrode 21 being transparent and second electrode 22 being made of Al [para 93 94]

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of the first and second electrode having the same material as taught by Murata et al since Selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UYEN M TRAN/Primary Examiner, Art Unit 1726